Exhibit 10.1

SHARE EXCHANGE AGREEMENT


THIS AGREEMENT is made effective as of the ____ day of ___________, 2009

AMONG:

FUTURE CANADA CHINA ENVIRONMENT INC., a Nevada
corporation, 114 West Magnolia Street, Suite 437, Bellingham, WA
98225

(“Pubco”)

AND:

GUANGDONG HONGMAO INDUSTRIAL CO., LTD.
a People’s Republic of China corporation, 4002, 40th floor of Fuli
Yinglong square, No. 76, the west of Huangpu main road, the Milky
Way district, Guangzhou 510620

(“Priveco”)

AND:

THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS
LISTED ON SCHEDULE 1 ATTACHED HERETO

(the “Selling Shareholders”)


WHEREAS:

A.     

The Selling Shareholders are the registered and beneficial owners of all
10,000,000 issued and outstanding shares in the capital of Priveco;

  B.     

Pubco has agreed to issue such number of common shares in the capital of Pubco
as is equal to the total of Priveco’s assets, as set out in the audited
statements of Priveco, divided by the closing market price of Pubco’s common
stock as quoted on the Over the Counter Bulletin Board as of the Closing Date,
as defined herein, to the Selling Shareholders as consideration for the purchase
by Pubco of all of the issued and outstanding common shares of Priveco held by
the Selling Shareholders; and

  C.     

Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders to Pubco in exchange
for common shares of Pubco.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 2 -

1.     

DEFINITIONS

  1.1     

Definitions

   

The following terms have the following meanings, unless the context indicates
otherwise:

    (a)     

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

    (b)     

“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

    (c)     

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 10.6 following the satisfaction or waiver
by Pubco and Priveco of the conditions precedent set out in Sections 5.1 and 5.2
respectively;

    (d)     

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

    (e)     

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

    (f)     

“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

    (g)     

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

    (h)     

“Priveco Shares” shall mean the 10,000,000 common shares of Priveco held by the
Selling Shareholders, being all of the issued and outstanding common shares of
Priveco beneficially held, either directly or indirectly, by the Selling
Shareholders;

    (i)     

“Pubco Shares” shall have the meaning as set out in Recital B;

    (j)     

“SEC” shall mean the Securities and Exchange Commission;

    (k)     

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

    (l)     

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

    (m)     

“Transaction” shall mean the purchase of the Priveco Shares by Pubco from the
Selling Shareholders in consideration for the issuance of the Pubco Shares.

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 3 -

1.2        Schedules

              The following schedules are attached to and form part of this
Agreement:

Schedule 1  –  Selling Shareholders  Schedule 2A  –  Certificate of Non-U.S.
Shareholder  Schedule 2B  –  Certificate of U.S Shareholder  Schedule 3  – 
Directors and Officers of Priveco  Schedule 4  –  Directors and Officers of
Pubco  Schedule 5  –  Priveco Leases, Subleases, Claims, Capital Expenditures,
Taxes and      Other Property Interests  Schedule 6  –  Priveco Intellectual
Property  Schedule 7  –  Priveco Material Contracts  Schedule 8  –  Priveco
Employment Agreements and Arrangements  Schedule 9    Priveco Subsidiaries 


1.3     

Currency

   

All references to currency referred to in this Agreement are in United States
Dollars (US$), unless expressly stated otherwise.

  2.     

THE OFFER, PURCHASE AND SALE OF SHARES

  2.1     

Offer, Purchase and Sale of Shares

   

Subject to the terms and conditions of this Agreement, the Selling Shareholders
hereby covenant and agree to sell, assign and transfer to Pubco, and Pubco
hereby covenants and agrees to purchase from the Selling Shareholders all of the
Priveco Shares held by the Selling Shareholders.

  2.2     

Consideration

   

As consideration for the sale of the Priveco Shares by the Selling Shareholders
to Pubco, Pubco shall allot and issue the Pubco Shares to the Selling
Shareholders in the amount set out opposite each Selling Shareholder’s name in
Schedule 1. The Selling Shareholders acknowledge and agree that the Pubco Shares
are being issued pursuant to an exemption from the prospectus and registration
requirements of the Securities Act. As required by applicable securities law,
the Selling Shareholders agree to abide by all applicable resale restrictions
and hold periods imposed by all applicable securities legislation. All
certificates representing the Pubco Shares issued on Closing will be endorsed
with one of the following legend pursuant to the Securities Act in order to
reflect the fact that the Pubco Shares will be issued to the Selling
Shareholders pursuant to an exemption from the registration requirements of the
Securities Act:

   

For Selling Shareholders not resident in the United States:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 4 -

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

For Selling Shareholders resident in the United States:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

2.3     

Share Exchange Procedure

   

Each Selling Shareholder may exchange his, her or its certificate representing
the Priveco Shares by delivering such certificate to Pubco duly executed and
endorsed in blank (or accompanied by duly executed stock powers duly endorsed in
blank), in each case in proper form for transfer, with signatures guaranteed,
and, if applicable, with all stock transfer and any other required documentary
stamps affixed thereto and with appropriate instructions to allow the transfer
agent to issue certificates for the Pubco Shares to the holder thereof, together
with:

    (a)     

if the Selling Shareholder is not resident in the United States, a Certificate
of Non-U.S. Shareholder (the “Regulation S Certificate”), a copy of which is set
out in Schedule 2A; and

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 5 -

           (b)     

if the Selling Shareholder is resident in the United States, a Certificate of
U.S. Shareholder (the “Rule 506 Certificate”), a copy of which is set out in
Schedule 2B.

 

2.4     

Fractional Shares

   

Notwithstanding any other provision of this Agreement, no certificate for
fractional shares of the Pubco Shares will be issued in the Transaction. In lieu
of any such fractional shares, if any of the Selling Shareholders would
otherwise be entitled to receive a fraction of a share of the Pubco Shares upon
surrender of certificates representing the Priveco Shares for exchange pursuant
to this Agreement, the Selling Shareholders will be entitled to have such
fraction rounded up to the nearest whole number of Pubco Shares and will receive
from Pubco a stock certificate representing same.

  2.5     

Closing Date

   

The Closing will take place, subject to the terms and conditions of this
Agreement, on the Closing Date.

  2.6     

Restricted Shares

   

The Selling Shareholders acknowledge that the Pubco Shares issued pursuant to
the terms and conditions set forth in this Agreement will have such hold periods
as are required under applicable securities laws and as a result may not be
sold, transferred or otherwise disposed, except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and in each case only in accordance with all applicable
securities laws.

  2.7     

Exemptions

   

Not applicable.

  2.8     

Canadian Resale Restrictions

   

Not applicable.

  3.     

REPRESENTATIONS AND WARRANTIES OF PRIVECO

   

As of the Closing, Priveco and the Selling Shareholders, jointly and severally,
represent and warrant to Pubco, and acknowledge that Pubco is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Pubco, as follows:

  3.1     

Organization and Good Standing

   

Priveco is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and has the requisite
corporate power and authority to own, lease and to carry on its business as now
being conducted. Priveco is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which Priveco owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of Priveco taken as a whole.

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 6 -

3.2     

Authority

   

Priveco has all requisite corporate power and authority to execute and deliver
this Agreement and any other document contemplated by this Agreement
(collectively, the “Priveco Documents”) to be signed by Priveco and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Priveco Documents by Priveco
and the consummation of the transactions contemplated hereby have been duly
authorized by Priveco’s board of directors. No other corporate or shareholder
proceedings on the part of Priveco is necessary to authorize such documents or
to consummate the transactions contemplated hereby. This Agreement has been, and
the other Priveco Documents when executed and delivered by Priveco as
contemplated by this Agreement will be, duly executed and delivered by Priveco
and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as contemplated hereby will be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:

    (a)     

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

    (b)     

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

    (c)     

as limited by public policy.

  3.3     

Capitalization of Priveco

   

The entire authorized capital stock and other equity securities of Priveco
consists of 10,000,000 shares (the “Priveco Common Stock”). As of the date of
this Agreement, there are 10,000,000 shares of Priveco Common Stock issued and
outstanding. All of the issued and outstanding shares of Priveco Common Stock
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with the laws of the
People’s Republic of China and its constating documents. There are no
outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating Priveco to issue any additional
common shares of Priveco Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Priveco any common shares of Priveco Common Stock. There are no agreements
purporting to restrict the transfer of the Priveco Common Stock, no voting
agreements, shareholders’ agreements, voting trusts, or other arrangements
restricting or affecting the voting of the Priveco Common Stock.

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 7 -

3.4     

Title and Authority of Selling Shareholders.

   

Each of the Selling Shareholders is and will be as of the Closing, the
registered and beneficial owner of and will have good and marketable title to
all of the Priveco Common Stock held by it and will hold such free and clear of
all liens, charges and encumbrances whatsoever; and such Priveco Common Stock
held by such Selling Shareholders have been duly and validly issued and are
outstanding as fully paid and non-assessable common shares in the capital of
Priveco. Each of the Selling Shareholders has due and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the registered, legal and beneficial title and ownership
of the Priveco Common Stock held by it.

  3.5     

Shareholders of Priveco Common Stock

   

As of the Closing Date, Schedule 1 contains a true and complete list of the
holders of all issued and outstanding shares of the Priveco Common Stock
including each holder’s name, address and number of Priveco Shares held. Each
Shareholder holds their respective shares indicated free and clear of all liens,
charges or encumbrances.

  3.6     

Directors and Officers of Priveco

   

The duly elected or appointed directors and the duly appointed officers of
Priveco are as set out in Schedule 3.

  3.7     

Corporate Records of Priveco

   

The corporate records of Priveco, as required to be maintained by it pursuant to
all applicable laws, are accurate, complete and current in all material
respects, and the minute book of Priveco is, in all material respects, correct
and contains all records required by all applicable laws, as applicable, in
regards to all proceedings, consents, actions and meetings of the shareholders
and the board of directors of Priveco.

  3.8     

Non-Contravention

   

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

    (a)     

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

    (b)     

violate any provision of the constating documents of Priveco, any of its
subsidiaries or any applicable laws; or

    (c)     

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Priveco, any of its
subsidiaries or any of their respective material property or assets.

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 8 -

3.9     

Actions and Proceedings

   

To the best knowledge of Priveco, there is no basis for and there is no action,
suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting Priveco or which involves any of the business,
or the properties or assets of Priveco that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects, or conditions of Priveco taken as a whole (a
“Priveco Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Priveco Material Adverse Effect.

  3.10     

Compliance

    (a)     

To the best knowledge of Priveco, Priveco and each of its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Priveco and its
subsidiaries;

    (b)     

To the best knowledge of Priveco, neither Priveco nor any of its subsidiaries is
subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a Priveco
Material Adverse Effect;

    (c)     

Each of Priveco and its subsidiaries has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement. All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Priveco, threatened, and none of them will be adversely
affected by the consummation of the Transaction; and

    (d)     

Each of Priveco and its subsidiaries has operated in material compliance with
all laws, rules, statutes, ordinances, orders and regulations applicable to its
business. Neither Priveco nor any of its subsidiaries has received any notice of
any violation thereof, nor is Priveco aware of any valid basis therefore.

  3.11     

Filings, Consents and Approvals

   

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Priveco or any of its
subsidiaries of the Transaction contemplated by this Agreement or to enable
Pubco to continue to conduct Priveco’s business after the Closing Date in a
manner which is consistent with that in which the business is presently
conducted.

  3.12     

Financial Representations

   

The consolidated audited balance sheets for Priveco dated as of December 31,
2008 and December 31, 2007 (the “Priveco Accounting Date”), together with
related statements of income, cash flows, and changes in shareholder’s equity
for such fiscal years then ended (collectively, the “Priveco Financial
Statements”) to be supplied on or before the Closing Date:

    (a)     

are in accordance with the books and records of Priveco;

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 9 -

             (b)     

present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods; and

  (c)     

have been prepared in accordance with GAAP.

  

Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Priveco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco.

 

3.13     

Absence of Undisclosed Liabilities

   

Neither Priveco nor any of its subsidiaries has any material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise that exceed $5,000, which:

    (a)     

are not set forth in the Priveco Financial Statements or have not heretofore
been paid or discharged;

    (b)     

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

    (c)     

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Priveco Financial Statements

  3.14     

Tax Matters

    (a)     

As of the date hereof:

      (i)     

each of Priveco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Priveco or its subsidiaries, and

      (ii)     

all such returns are true and correct in all material respects;

    (b)     

each of Priveco and its subsidiaries has paid all Taxes that have become or are
due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

    (c)     

neither Priveco nor any of its subsidiaries is presently under or has received
notice of, any contemplated investigation or audit by regulatory or governmental
agency of body or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof;

    (d)     

all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 10 -

Taxes have been properly withheld and, if required on or prior to the date
hereof, have been deposited with the appropriate governmental agency; and   
             (e)     

to the best knowledge of Priveco, the Priveco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Priveco or its subsidiaries for the accounting period ended on the Priveco
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Priveco Accounting
Date or for any profit earned by Priveco on or prior to the Priveco Accounting
Date or for which Priveco is accountable up to such date and all contingent
Liabilities for Taxes have been provided for or disclosed in the Priveco
Financial Statements.

 

3.15     

Absence of Changes

   

Since the Priveco Accounting Date, neither Priveco or any of its subsidiaries
has:

    (a)     

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

    (b)     

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

    (c)     

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

    (d)     

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

    (e)     

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

    (f)     

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

    (g)     

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

    (h)     

received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 11 -

             (i)     

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

  (j)     

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

  (k)     

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

  (l)     

agreed, whether in writing or orally, to do any of the foregoing.

 

3.16     

Absence of Certain Changes or Events

   

Since the Priveco Accounting Date, there has not been:

    (a)     

a Priveco Material Adverse Effect; or

    (b)     

any material change by Priveco in its accounting methods, principles or
practices.

  3.17     

Subsidiaries

   

Except as set forth on Schedule 9, Priveco does not have any subsidiaries or
agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations. Each subsidiary of Priveco is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of Priveco is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which Priveco owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a material adverse effect on the
business of Priveco and its subsidiaries taken as a whole. Priveco owns all of
the shares of each subsidiary of Priveco and there are no outstanding options,
warrants, subscriptions, conversion rights, or other rights, agreements, or
commitments obligating any subsidiary of Priveco to issue any additional common
shares of such subsidiary, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from any
subsidiary of Priveco any shares of such subsidiary.

  3.18     

Personal Property

   

Each of Priveco and its subsidiaries possesses, and has good and marketable
title of all property necessary for the continued operation of the business of
Priveco and its subsidiaries as presently conducted and as represented to Pubco.
All such property is used in the business of Priveco and its subsidiaries. All
such property is in reasonably good operating condition (normal wear and tear
excepted), and is reasonably fit for the purposes for which such property is
presently used. All material equipment, furniture, fixtures and other tangible
personal property and assets owned or leased by Priveco and its subsidiaries is
owned by Priveco or its subsidiaries free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims, except as disclosed
in Schedule 5.

  3.19     

Intellectual Property

    (a)     

Intellectual Property Assets

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 12 -

Priveco and its subsidiaries own or hold an interest in all intellectual
property assets necessary for the operation of the business of Priveco and its
subsidiaries as it is currently conducted (collectively, the “Intellectual
Property Assets”), including:     (i)     

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

  (ii)     

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

  (iii)     

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

                          (iv)     

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Priveco and its subsidiaries as licensee or
licensor (collectively, the “Trade Secrets”).

 

           (b)     

Agreements

   

Schedule 6 contains a complete and accurate list and summary description,
including any royalties paid or received by Priveco and its subsidiaries, of all
contracts and agreements relating to the Intellectual Property Assets to which
Priveco and its subsidiaries is a party or by which Priveco and its subsidiaries
is bound, except for any license implied by the sale of a product and perpetual,
paid-up licenses for commonly available software programs with a value of less
than $500 under which Priveco or its subsidiaries is the licensee. To the best
knowledge of Priveco, there are no outstanding or threatened disputes or
disagreements with respect to any such agreement.

  (c)     

Intellectual Property and Know-How Necessary for the Business

   

Except as set forth in Schedule 6, Priveco and its subsidiaries is the owner of
all right, title, and interest in and to each of the Intellectual Property
Assets, free and clear of all liens, security interests, charges, encumbrances,
and other adverse claims, and has the right to use without payment to a third
party of all the Intellectual Property Assets. Except as set forth in Schedule
6, all former and current employees and contractors of Priveco and its
subsidiaries have executed written contracts, agreements or other undertakings
with Priveco and its subsidiaries that assign all rights to any inventions,
improvements, discoveries, or information relating to the business of Priveco
and its subsidiaries. No employee, director, officer or shareholder of Priveco
or any of its subsidiaries owns directly or indirectly in whole or ion part, any
Intellectual Property Asset which Priveco or any of its subsidiaries is
presently using or which is necessary for the conduct of its business. To the
best knowledge of Priveco, no employee or contractor of Priveco or its
subsidiaries has entered into any contract or agreement that restricts or limits
in any way the scope or type of work in which the employee may be engaged or
requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than Priveco or its subsidiaries.

  (d)     

Patents

   

Except as set out in Schedule 6, neither Priveco nor any of its subsidiaries
holds ay right, title or interest in and to any Patent and Priveco has not filed
any patent application with

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 13 -

any third party. To the best knowledge of Priveco, none of the products
manufactured and sold, nor any process or know-how used, by Priveco or any of
its subsidiaries infringes or is alleged to infringe any patent or other
proprietary night of any other person or entity.

             (e)     

Trademarks

   

Except as set out in Schedule 6, neither Priveco nor any of its subsidiaries
holds any right, title or interest in and to any Mark and Priveco has not
registered or filed any application to register any Mark with any third party.
To the best knowledge of Priveco, none of the Marks, if any, used by Priveco or
any of its subsidiaries infringes or is alleged to infringe any trade name,
trademark, or service mark of any third party.

  (f)     

Copyrights

   

Schedule 6 contains a complete and accurate list and summary description of all
Copyrights. Priveco and its subsidiaries is the owner of all right, title, and
interest in and to each of the Copyrights, free and clear of all liens, security
interests, charges, encumbrances, and other adverse claims. If applicable, all
registered Copyrights are currently in compliance with formal legal
requirements, are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety days after the Closing Date.
To the best knowledge of Priveco, no Copyright is infringed or has been
challenged or threatened in any way and none of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any third party
or is a derivative work based on the work of a third party. All works
encompassed by the Copyrights have been marked with the proper copyright notice.

  (g)     

Trade Secrets

   

Each of Priveco and its subsidiaries has taken all reasonable precautions to
protect the secrecy, confidentiality, and value of its Trade Secrets. Each of
Priveco and its subsidiaries has good title and an absolute right to use the
Trade Secrets. The Trade Secrets are not part of the public knowledge or
literature, and to the best knowledge of Priveco, have not been used, divulged,
or appropriated either for the benefit of any person or entity or to the
detriment of Priveco or any of its subsidiaries. No Trade Secret is subject to
any adverse claim or has been challenged or threatened in any way.

 

3.20     

Insurance

   

The products sold by and the assets owned by Priveco and its subsidiaries are
insured under various policies of general product liability and other forms of
insurance consistent with prudent business practices. All such policies are in
full force and effect in accordance with their terms, no notice of cancellation
has been received, and there is no existing default by Priveco, its subsidiaries
or any event which, with the giving of notice, the lapse of time or both, would
constitute a default thereunder. All premiums to date have been paid in full.

  3.21     

Employees and Consultants

   

All employees and consultants of Priveco and its subsidiaries have been paid all
salaries, wages, income and any other sum due and owing to them by Priveco or
its subsidiaries, as at the end of the most recent completed pay period. Neither
Priveco nor any of its subsidiaries is aware of any labor conflict with any
employees that might reasonably be expected to have a Priveco Material

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 14 -

Adverse Effect. To the best knowledge of Priveco, no employee of Priveco or any
of its subsidiaries is in violation of any term of any employment contract,
non-disclosure agreement, non-competition agreement or any other contract or
agreement relating to the relationship of such employee with Priveco or its
subsidiaries or any other nature of the business conducted or to be conducted by
Priveco its subsidiaries.    3.22     

Real Property

   

Neither Priveco nor any of its subsidiaries owns any real property. Each of the
leases, subleases, claims or other real property interests (collectively, the
“Leases”) to which Priveco or any of its subsidiaries is a party or is bound, as
set out in Schedule 5, is legal, valid, binding, enforceable and in full force
and effect in all material respects. All rental and other payments required to
be paid by Priveco and its subsidiaries pursuant to any such Leases have been
duly paid and no event has occurred which, upon the passing of time, the giving
of notice, or both, would constitute a breach or default by any party under any
of the Leases. The Leases will continue to be legal, valid, binding, enforceable
and in full force and effect on identical terms following the Closing Date.
Neither Priveco nor any of its subsidiaries has assigned, transferred, conveyed,
mortgaged, deeded in trust, or encumbered any interest in the Leases or the
leasehold property pursuant thereto.

  3.23     

Material Contracts and Transactions

   

Schedule 7 attached hereto lists each material contract, agreement, license,
permit, arrangement, commitment, instrument or contract to which Priveco or any
of its subsidiaries is a party (each, a “Contract”). Each Contract is in full
force and effect, and there exists no material breach or violation of or default
by Priveco or any of its subsidiaries under any Contract, or any event that with
notice or the lapse of time, or both, will create a material breach or violation
thereof or default under any Contract by Priveco or any of its subsidiaries. The
continuation, validity, and effectiveness of each Contract will in no way be
affected by the consummation of the Transaction contemplated by this Agreement.
There exists no actual or threatened termination, cancellation, or limitation
of, or any amendment, modification, or change to any Contract.

  3.24     

Certain Transactions

   

Neither Priveco nor any of its subsidiaries is a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.

  3.25     

No Brokers

   

Neither Priveco nor any of its subsidiaries has incurred any independent
obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transaction contemplated by
this Agreement.

  3.26     

Completeness of Disclosure

   

No representation or warranty by Priveco in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Pubco pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 15 -

Notwithstanding section 10.1 hereof, the representations and warranties
contained in this section shall survive Closing indefinitely.

4.     

REPRESENTATIONS AND WARRANTIES OF PUBCO

   

As of the Closing, Pubco represents and warrants to Priveco and the Selling
Shareholders and acknowledges that Priveco and the Selling Shareholders are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Priveco or the Selling Shareholders, as
follows:

  4.1     

Organization and Good Standing

 

Pubco is duly incorporated, organized, validly existing and in good standing
under the laws of the State of Nevada and has all requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Pubco is qualified to do business and is in good standing as a foreign
corporation in each of the jurisdictions in which it owns property, leases
property, does business, or is otherwise required to do so, where the failure to
be so qualified would have a material adverse effect on the businesses,
operations, or financial condition of Pubco.

  4.2     

Authority

   

Pubco has all requisite corporate power and authority to execute and deliver
this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby. This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

    (a)           as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally;     (b) 

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

   (c)

as limited by public policy.

  4.3     

Capitalization of Pubco

   

The entire authorized capital stock and other equity securities of Pubco
consists of 100,000,000 shares of common stock with a par value of $0.00001 (the
“Pubco Common Stock”) and 100,000,000 shares of preferred stock with a par value
of $0.00001 (the “Pubco Preferred Stock”). As of the date of this Agreement,
there are 38,665,200 shares of Pubco Common Stock issued and outstanding and nil
shares of Pubco Preferred Stock issued and outstanding. All of the issued and
outstanding shares of Pubco Common Stock have been duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 16 -

assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations. There
are no outstanding options, warrants, subscriptions, phantom shares, conversion
rights, or other rights, agreements, or commitments obligating Pubco to issue
any additional shares of Pubco Common Stock or any shares of Pubco Preferred
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Pubco any shares of Pubco Common
Stock or any shares of Pubco Preferred Stock as of the date of this Agreement.
There are no agreements purporting to restrict the transfer of the Pubco Common
Stock, no voting agreements, voting trusts, or other arrangements restricting or
affecting the voting of the Pubco Common Stock.

4.4     

Directors and Officers of Pubco

   

The duly elected or appointed directors and the duly appointed officers of Pubco
are as listed on Schedule 4.

  4.5     

Corporate Records of Pubco

   

The corporate records of Pubco, as required to be maintained by it pursuant to
the laws of the State of Nevada, are accurate, complete and current in all
material respects, and the minute book of Pubco is, in all material respects,
correct and contains all material records required by the law of the State of
Nevada in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of Pubco.

  4.6     

Non-Contravention

   

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

    (a)     

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

    (b)     

violate any provision of the applicable incorporation or charter documents of
Pubco; or

    (c)     

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.

  4.7     

Validity of Pubco Common Stock Issuable upon the Transaction

   

The Pubco Shares to be issued to the Selling Shareholders upon consummation of
the Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non-assessable.

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 17 -

4.8     

Actions and Proceedings

   

To the best knowledge of Pubco, there is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Pubco, threatened against Pubco which involves any of
the business, or the properties or assets of Pubco that, if adversely resolved
or determined, would have a material adverse effect on the business, operations,
assets, properties, prospects or conditions of Pubco taken as a whole (a “Pubco
Material Adverse Effect”). There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Pubco Material Adverse Effect.

  4.9     

Compliance

    (a)     

To the best knowledge of Pubco, Pubco is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of Pubco;

    (b)     

To the best knowledge of Pubco, Pubco is not subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Pubco Material Adverse Effect;

    (c)     

Pubco has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Pubco, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

    (d)     

Pubco has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Pubco has not
received any notice of any violation thereof, nor is Pubco aware of any valid
basis therefore.

  4.10     

Filings, Consents and Approvals

   

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Pubco of the Transaction
contemplated by this Agreement to continue to conduct its business after the
Closing Date in a manner which is consistent with that in which it is presently
conducted.

  4.11     

SEC Filings

   

Pubco has furnished or made available to Priveco and the Selling Shareholders a
true and complete copy of each report, schedule, registration statement and
proxy statement filed by Pubco with the SEC (collectively, and as such documents
have since the time of their filing been amended, the “Pubco SEC Documents”). As
of their respective dates, the Pubco SEC Documents complied in all material
respects with the requirements of the Securities Act, or the Exchange Act, as
the case may be, and the rules and regulations of the SEC thereunder applicable
to such Pubco SEC Documents. The Pubco SEC Documents constitute all of the
documents and

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 18 -

reports that Pubco was required to file with the SEC pursuant to the Exchange
Act and the rules and regulations promulgated thereunder by the SEC.

4.12     

Financial Representations

   

Included with the Pubco SEC Documents are true, correct, and complete copies of
audited balance sheets for Pubco dated as of February 29, 2008, and unaudited
balance sheets for Pubco dated as of August 31, 2008 (the “Pubco Accounting
Date”), together with related statements of income, cash flows, and changes in
shareholder’s equity for the fiscal year and interim period then ended
(collectively, the “Pubco Financial Statements”). The Pubco Financial
Statements:

    (a)     

are in accordance with the books and records of Pubco;

    (b)     

present fairly the financial condition of Pubco as of the respective dates
indicated and the results of operations for such periods; and

    (c)     

have been prepared in accordance with GAAP.

   

Pubco has not received any advice or notification from its independent certified
public accountants that Pubco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the Pubco
Financial Statements or the books and records of Pubco, any properties, assets,
Liabilities, revenues, or expenses. The books, records, and accounts of Pubco
accurately and fairly reflect, in reasonable detail, the assets, and Liabilities
of Pubco. Pubco has not engaged in any transaction, maintained any bank account,
or used any funds of Pubco, except for transactions, bank accounts, and funds
which have been and are reflected in the normally maintained books and records
of Pubco.

  4.13     

Absence of Undisclosed Liabilities

   

Pubco has no material Liabilities or obligations either direct or indirect,
matured or unmatured, absolute, contingent or otherwise, which:

    (a)     

are not set forth in the Pubco Financial Statements or have not heretofore been
paid or discharged;

    (b)     

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

    (c)     

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Pubco Financial Statements.

  4.14     

Tax Matters

    (a)     

As of the date hereof:

      (i)     

Pubco has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

      (ii)     

all such returns are true and correct in all material respects;

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 19 -

             (b)     

Pubco has paid all Taxes that have become or are due with respect to any period
ended on or prior to the date hereof;

  (c)     

Pubco is not presently under and has not received notice of, any contemplated
investigation or audit by the Canada Revenue Agency or the Internal Revenue
Service or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof;

  (d)     

All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

  (e)     

To the best knowledge of Pubco, the Pubco Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Pubco for the accounting period ended on the Pubco Accounting Date or for any
prior period in respect of any transaction, event or omission occurring, or any
profit earned, on or prior to the Pubco Accounting Date or for any profit earned
by Pubco on or prior to the Pubco Accounting Date or for which Pubco is
accountable up to such date and all contingent Liabilities for Taxes have been
provided for or disclosed in the Pubco Financial Statements.

 

4.15     

Absence of Changes

   

Since the Pubco Accounting Date, except as disclosed in the Public SEC Documents
and except as contemplated in this Agreement, Pubco has not:

    (a)     

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

    (b)     

sold, encumbered, assigned or transferred any material fixed assets or
properties;

    (c)     

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

    (d)     

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

    (e)     

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

    (f)     

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 20 -

             (g)     

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

  (h)     

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

  (i)     

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

  (j)     

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

  (k)     

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

  (l)     

agreed, whether in writing or orally, to do any of the foregoing.

 

4.16     

Absence of Certain Changes or Events

   

Since the Pubco Accounting Date, except as and to the extent disclosed in the
Pubco SEC Documents, there has not been:

    (a)     

a Pubco Material Adverse Effect; or

    (b)     

any material change by Pubco in its accounting methods, principles or practices.

  4.17     

Subsidiaries

   

Pubco does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations, except as
disclosed in the Pubco SEC Documents.

  4.18     

Personal Property

   

There are no material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by Pubco, except as disclosed in the Pubco
SEC Documents.

  4.19     

Employees and Consultants

   

Pubco does not have any employees or consultants, except as disclosed in the
Pubco SEC Documents.

  4.20     

Material Contracts and Transactions

   

Other than as expressly contemplated by this Agreement, there are no material
contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Pubco is a party except as
disclosed in writing to Priveco or as disclosed in the Pubco SEC Documents.

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 21 -

4.21     

No Brokers

   

Pubco has not incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

  4.22     

Internal Accounting Controls

   

Pubco maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Pubco’s certifying officers have evaluated the effectiveness of
Pubco’s controls and procedures as of end of the filing period prior to the
filing date of the Form 10-Q for the quarter ended August 31, 2008 (such date,
the “Evaluation Date”). Pubco presented in its most recently filed Form 10-Q the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in Pubco’s
internal controls (as such term is defined in Item 307 of Regulation S-K under
the Exchange Act) or, to Pubco’s knowledge, in other factors that could
significantly affect Pubco’s internal controls.

  4.23     

Listing and Maintenance Requirements

   

Pubco is currently quoted on the OTC Bulletin Board and has not, in the 12
months preceding the date hereof, received any notice from the OTC Bulletin
Board or the FINRA or any trading market on which Pubco’s common stock is or has
been listed or quoted to the effect that Pubco is not in compliance with the
quoting, listing or maintenance requirements of the OTCBB or such other trading
market.

  4.24     

Application of Takeover Protections

   

Pubco and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under Pubco’s certificate or articles
of incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to Pubco as a result of the
transactions under this Agreement or the exercise of any rights pursuant to this
Agreement.

  4.25     

No SEC or NASD Inquiries

   

Neither the Pubco nor any of its past or present officers or directors is the
subject of any formal or informal inquiry or investigation by the SEC or FINRA.
Pubco currently do not have any outstanding comment letters or other
correspondences from the SEC or FINRA.

  4.26     

No Liabilities

   

Upon Closing, Pubco shall have no direct, indirect or contingent liabilities
outstanding that exceed $100,000.

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 22 -

4.27     

Completeness of Disclosure

   

No representation or warranty by Pubco in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Priveco pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.

  5.     

CLOSING CONDITIONS

  5.1     

Conditions Precedent to Closing by Pubco

   

The obligation of Pubco to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by a date
mutually agreed upon by the parties hereto in writing and in accordance with
Section 10.6. The Closing of the Transaction contemplated by this Agreement will
be deemed to mean a waiver of all conditions to Closing. These conditions
precedent are for the benefit of Pubco and may be waived by Pubco in its sole
discretion.

    (a)     

Representations and Warranties

     

The representations and warranties of Priveco and the Selling Shareholders set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Priveco will
have delivered to Pubco a certificate dated as of the Closing Date, to the
effect that the representations and warranties made by Priveco in this Agreement
are true and correct.

    (b)     

Performance

     

All of the covenants and obligations that Priveco and the Selling Shareholders
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.

    (c)     

Transaction Documents

     

This Agreement, the Priveco Documents, the Priveco Financial Statements and all
other documents necessary or reasonably required to consummate the Transaction,
all in form and substance reasonably satisfactory to Pubco, will have been
executed and delivered to Pubco.

    (d)     

Secretary’s Certificate – Priveco

     

Pubco will have received a certificate from the Secretary of Priveco attaching:

      (i)     

a copy of Priveco’s incorporation documents, as amended through the Closing
Date; and

      (ii)     

copies of resolutions duly adopted by the board of directors of Priveco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 23 -

           (e)     

Legal Opinion – Priveco

   

Pubco will have received an opinion, dated as of the Closing Date, from counsel
for Priveco, and such other local or special counsel as is appropriate, all of
which opinion will be in the form and substance reasonably satisfactory to Pubco
and its counsel.

  (f)     

Third Party Consents

   

Pubco will have received duly executed copies of all third party consents and
approvals contemplated by this Agreement, in form and substance reasonably
satisfactory to Pubco.

  (g)     

Employment Agreements

   

Pubco will have received from Priveco copies of all agreements or arrangements
that evidence the employment of all of the hourly and salaried employees of
Priveco as set out on Schedule 8 attached hereto, which constitute all of the
employees reasonably necessary to operate the business of Priveco substantially
as presently operated.

  (h)     

No Material Adverse Change

   

No Priveco Material Adverse Effect will have occurred since the date of this
Agreement.

  (i)     

No Action

   

No suit, action, or proceeding will be pending or threatened which would:

    (i)     

prevent the consummation of any of the transactions contemplated by this
Agreement; or

    (ii)     

cause the Transaction to be rescinded following consummation.

  (j)     

Outstanding Shares

   

Priveco will have no more than 10,000,000 shares of Priveco Common Stock issued
and outstanding on the Closing Date.

  (k)     

Delivery of Financial Statements

   

Priveco will have delivered to Pubco the Priveco Financial Statements, which
financial statements will include audited financial statements for Priveco’s two
fiscal years, prepared in accordance with GAAP and audited by an independent
auditor registered with the Public Company Accounting Oversight Board in the
United States.

  (l)     

Due Diligence Review of Financial Statements

   

Pubco and its accountants will be reasonably satisfied with their due diligence
investigation and review of the Priveco Financial Statements.

  (m)     

Due Diligence Generally

   

Pubco and its solicitors will be reasonably satisfied with their due diligence
investigation of Priveco that is reasonable and customary in a transaction of a
similar nature to that contemplated by the Transaction, including:

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 24 -

                     (i)     

materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;

  (ii)     

a physical inspection of the assets of Priveco by Pubco or its representatives;
and

  (iii)     

title to the material assets of Priveco.

 

           (n)     

Compliance with Securities Laws

   

Pubco will have received evidence satisfactory to Pubco that the Pubco Shares
issuable in the Transaction will be issuable without registration pursuant to
the Securities Act in reliance on an exemption from the registration
requirements of the Securities Act provided by Regulation S and/or Regulation D.

   

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of Pubco Shares to each
Selling Shareholder, Priveco will deliver to Pubco on Closing, a Regulation S
Certificate or Rule 506 Certificate, as applicable, and a Questionnaire duly
executed by each Selling Shareholder.

 

5.2     

Conditions Precedent to Closing by Priveco

   

The obligation of Priveco and the Selling Shareholders to consummate the
Transaction is subject to the satisfaction or written waiver of the conditions
set forth below by a date mutually agreed upon by the parties hereto in writing
and in accordance with Section 10.6. The Closing of the Transaction will be
deemed to mean a waiver of all conditions to Closing. These conditions precedent
are for the benefit of Priveco and the Selling Shareholders and may be waived by
Priveco and the Selling Shareholders in their discretion.

    (a)     

Representations and Warranties

     

The representations and warranties of Pubco set forth in this Agreement will be
true, correct and complete in all respects as of the Closing Date, as though
made on and as of the Closing Date and Pubco will have delivered to Priveco a
certificate dated the Closing Date, to the effect that the representations and
warranties made by Pubco in this Agreement are true and correct.

    (b)     

Performance

     

All of the covenants and obligations that Pubco are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects. Pubco must have delivered
each of the documents required to be delivered by it pursuant to this Agreement.

    (c)     

Transaction Documents

     

This Agreement, the Pubco Documents and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to Priveco, will have been executed and delivered by
Pubco.

    (d)     

Secretary’s Certificate – Pubco

     

Priveco will have received a certificate from the Secretary of Pubco attaching:

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 25 -

                     (i)     

a copy of Pubco’s Articles of Incorporation and Bylaws, as amended through the
Closing Date; and

  (ii)     

copies of resolutions duly adopted by the board of directors of Pubco approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

 

           (e)     

Legal Opinion – Pubco

   

Priveco will have received a legal opinion, dated as of the Closing Date, from
counsel for Pubco, and such other local or special legal counsel as is
appropriate, all of which opinion shall be in the form and substance reasonably
satisfactory to Priveco and its counsel.

  (f)     

Third Party Consents

   

Priveco will have received from Pubco duly executed copies of all third-party
consents, permits, authorisations and approvals of any public, regulatory
(including the SEC) or governmental body or authority or person or entity
contemplated by this Agreement, in the form and substance reasonably
satisfactory to Priveco.

  (g)     

No Material Adverse Change

   

No Pubco Material Adverse Effect will have occurred since the date of this
Agreement.

  (h)     

No Action

   

No suit, action, or proceeding will be pending or threatened before any
governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would result in and/or:

    (i)     

prevent the consummation of any of the transactions contemplated by this
Agreement; or

    (ii)     

cause the Transaction to be rescinded following consummation.

  (i)     

Outstanding Shares

   

On the Closing Date, Pubco will have no more than 38,665,200 common shares
issued and outstanding in the capital of Pubco.

  (j)     

Public Market

   

On the Closing Date, the shares of Pubco Common Stock will be quoted on the
National Association of Securities Dealers, Inc.’s OTC Bulletin Board.

  (k)     

Due Diligence Review of Financial Statements

   

Priveco and its accountants will be reasonably satisfied with their due
diligence investigation and review of the Pubco Financial Statements, the Pubco
SEC Documents, and the contents thereof, prepared in accordance with GAAP.

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 26 -

           (l)     

Due Diligence Generally

   

Priveco will be reasonably satisfied with their due diligence investigation of
Pubco that is reasonable and customary in a transaction of a similar nature to
that contemplated by the Transaction.

 

6.     

ADDITIONAL COVENANTS OF THE PARTIES

  6.1     

Notification of Financial Liabilities

   

Priveco will immediately notify Pubco in accordance with Section 10.6 hereof, if
Priveco receives any advice or notification from its independent certified
public accounts that Priveco has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books,
records, and accounts of Priveco, any properties, assets, Liabilities, revenues,
or expenses. Notwithstanding any statement to the contrary in this Agreement,
this covenant will survive Closing and continue in full force and effect.

  6.2     

Access and Investigation

   

Between the date of this Agreement and the Closing Date, Priveco, on the one
hand, and Pubco, on the other hand, will, and will cause each of their
respective representatives to:

    (a)     

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

    (b)     

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

    (c)     

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

   

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co- operate with the other
party and its representatives in connection with such investigations.

  6.3     

Confidentiality

   

All information regarding the business of Priveco including, without limitation,
financial information that Priveco provides to Pubco during Pubco’s due
diligence investigation of Priveco will be kept in strict confidence by Pubco
and will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by Pubco or disclosed to any third party (other than
Pubco’s professional accounting and legal advisors) without the prior written
consent of Priveco. If the Transaction contemplated by this Agreement does not
proceed for any reason, then upon receipt of a written request from Priveco,
Pubco will immediately return to Priveco (or as directed by Priveco) any
information received regarding Priveco’s business. Likewise, all information
regarding the business of Pubco including, without limitation, financial
information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent. If the

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 27 -

Transaction contemplated by this Agreement does not proceed for any reason, then
upon receipt of a written request from Pubco, Priveco will immediately return to
Pubco (or as directed by Pubco) any information received regarding Pubco’s
business.

6.4     

Notification

   

Between the date of this Agreement and the Closing Date, each of the parties to
this Agreement will promptly notify the other parties in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this Agreement, if
it becomes aware of the occurrence after the date of this Agreement of any fact
or condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other parties a supplement to the
Schedules specifying such change. During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenants in this Agreement or of the occurrence of any event that
may make the satisfaction of such conditions impossible or unlikely.

  6.5     

Exclusivity

   

Until such time, if any, as this Agreement is terminated pursuant to this
Agreement, Priveco and Pubco will not, directly or indirectly, solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Priveco or Pubco,
as applicable, or any merger, consolidation, business combination, or similar
transaction other than as contemplated by this Agreement.

  6.6     

Conduct of Priveco and Pubco Business Prior to Closing

   

From the date of this Agreement to the Closing Date, and except to the extent
that Pubco otherwise consents in writing, Priveco will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it. Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that
Priveco otherwise consents in writing, Pubco will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

  6.7     

Certain Acts Prohibited – Priveco

   

Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, Priveco will not, without the prior written consent of Pubco:

    (a)     

amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 28 -

           (b)     

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Priveco
except in the ordinary course of business;

  (c)     

dispose of or contract to dispose of any Priveco property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

  (d)     

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

  (e)     

not:

    (i)     

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Priveco Common Stock, or

    (ii)     

split, combine or reclassify any Priveco Common Stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of Priveco Common Stock; or

  (f)     

not materially increase benefits or compensation expenses of Priveco, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 

6.8     

Certain Acts Prohibited – Pubco

   

Except as expressly contemplated by this Agreement, between the date of this
Agreement and the Closing Date, Pubco will not, without the prior written
consent of Priveco:

    (a)     

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

    (b)     

dispose of or contract to dispose of any Pubco property or assets except in the
ordinary course of business consistent with past practice;

    (c)     

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Pubco Common Stock; or

    (d)     

materially increase benefits or compensation expenses of Pubco, increase the
cash compensation of any director, executive officer or other key employee or
pay any benefit or amount to any such person.

  6.9     

Public Announcements

   

Pubco and Priveco each agree that they will not release or issue any reports or
statements or make any public announcements relating to this Agreement or the
Transaction contemplated herein without the prior written consent of the other
party, except as may be required by the disclosure obligation imposed on Pubco
or Priveco or their respective affiliates under rules or regulations of any
stock exchange or laws of any jurisdiction.

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 29 -

6.10     

Employment Agreements

   

Between the date of this Agreement and the Closing Date, Priveco will have made
necessary arrangements to employ all of the hourly and salaried employees of
Priveco reasonably necessary to operate such business substantially as presently
operated. Priveco agrees to provide copies of all such agreements and
arrangements that evidence such employment at or prior to Closing.

  7.     

CLOSING

  7.1     

Closing

   

The Closing shall take place on the Closing Date at the offices of the lawyers
for Pubco or at such other location as agreed to by the parties. Notwithstanding
the location of the Closing, each party agrees that the Closing may be completed
by the exchange of undertakings between the respective legal counsel for Priveco
and Pubco, provided such undertakings are satisfactory to each party’s
respective legal counsel.

  7.2     

Closing Deliveries of Priveco and the Selling Shareholders

   

At Closing, Priveco and the Selling Shareholders will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Pubco:

    (a)     

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Priveco evidencing approval of this Agreement and the
Transaction;

    (b)     

if any of the Selling Shareholders appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

    (c)     

share certificates representing the Priveco Shares as required by Section 2.3 of
this Agreement;

    (d)     

certificates and other documents required by Sections 2.3 and 5.1 of this
Agreement;

    (e)     

a certificate of an officer of Priveco, dated as of Closing, certifying that:

      (i)     

each covenant and obligation of Priveco has been complied with; and

      (ii)     

each representation, warranty and covenant of Priveco is true and correct at the
Closing as if made on and as of the Closing;

    (f)     

the Priveco Documents, the Priveco Financial Statements and any other necessary
documents, each duly executed by Priveco, as required to give effect to the
Transaction;

    (g)     

copies of all agreements and arrangements required by Section 6.10 of this
Agreement.

  7.3     

Closing Deliveries of Pubco

   

At Closing, Pubco will deliver or cause to be delivered the following, fully
executed and in the form and substance reasonably satisfactory to Priveco:

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 30 -

           (a)     

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;

  (b)     

all certificates and other documents required by Section 5.2 of this Agreement;

  (c)     

a certificate of an officer of Pubco, dated as of Closing, certifying that:

    (i)     

each covenant and obligation of Pubco has been complied with; and

    (ii)     

each representation, warranty and covenant of Pubco is true and correct at the
Closing as if made on and as of the Closing; and

  (d)     

the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.

 

7.4     

Additional Closing Delivery of Pubco

   

At Closing, Pubco will deliver or cause to be delivered the share certificates
representing the Pubco Shares.

  8.     

TERMINATION

  8.1     

Termination

   

This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:

    (a)     

mutual agreement of Pubco and Priveco;

    (b)     

Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);

    (c)     

Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

    (d)     

Pubco or Priveco, if the Transaction contemplated by this Agreement has not been
consummated prior to 21 days after the delivery of the Priveco Financial
Statements, unless the parties hereto agree to extend such date in writing; or

    (e)     

Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.

  8.2     

Effect of Termination

   

In the event of the termination of this Agreement as provided in Section 8.1,
this Agreement will be of no further force or effect, provided, however, that no
termination of this Agreement will

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 31 -

relieve any party of liability for any breaches of this Agreement that are based
on a wrongful refusal or failure to perform any obligations.

9.     

INDEMNIFICATION, REMEDIES, SURVIVAL

  9.1     

Certain Definitions

   

For the purposes of this Article 9 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Pubco or Priveco including damages for lost profits or lost business
opportunities.

  9.2     

Agreement of Priveco to Indemnify

   

Priveco will indemnify, defend, and hold harmless, to the full extent of the
law, Pubco and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by Pubco and its
shareholders by reason of, resulting from, based upon or arising out of:

    (a)     

the breach by Priveco of any representation or warranty of Priveco contained in
or made pursuant to this Agreement, any Priveco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

    (b)     

the breach or partial breach by Priveco of any covenant or agreement of Priveco
made in or pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement.

  9.3     

Agreement of the Selling Shareholders to Indemnify

   

The Selling Shareholders will indemnify, defend, and hold harmless, to the full
extent of the law, Pubco and its shareholders from, against, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Pubco and its shareholders by reason of, resulting from, based upon or arising
out of:

    (a)     

any breach by the Selling Shareholders of Section 2.2 of this Agreement; or

    (b)     

any misstatement, misrepresentation or breach of the representations and
warranties made by the Selling Shareholders contained in or made pursuant to the
Regulation S

     

Certificate, Rule 506 Certificate or the Questionnaire executed by each Selling
Shareholder as part of the share exchange procedure detailed in Section 2.3 of
this Agreement.

  9.4     

Agreement of Pubco to Indemnify

   

Pubco will indemnify, defend, and hold harmless, to the full extent of the law,
Priveco and the Selling Shareholders from, against, for, and in respect of any
and all Losses asserted against, relating to, imposed upon, or incurred by
Priveco and the Selling Shareholders by reason of, resulting from, based upon or
arising out of:

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 32 -

             (a)     

the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

  (b)     

the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.

 

10.     

MISCELLANEOUS PROVISIONS

  10.1     

Effectiveness of Representations; Survival

   

Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake. Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until one (1) year after the Closing Date.

  10.2     

Further Assurances

   

Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.

  10.3     

Amendment

   

This Agreement may not be amended except by an instrument in writing signed by
each of the parties.

  10.4     

Expenses

   

Pubco will bear all costs incurred in connection with the preparation, execution
and performance of this Agreement and the Transaction contemplated hereby,
including all fees and expenses of agents, representatives and accountants;
provided that Pubco and Priveco will bear its respective legal costs incurred in
connection with the preparation, execution and performance of this Agreement and
the Transaction contemplated hereby.

  10.5     

Entire Agreement

   

This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.

  10.6     

Notices

   

All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 33 -

receipt requested), postage prepaid, to the parties at the following addresses
(or at such other address for a party as will be specified by like notice):

If to Priveco or any of the Selling Shareholders:

GUANGDONG HONGMAO INDUSTRIAL CO., LTD.  4002, 40th floor of Fuli Yinglong
square, No. 76,  the west of Huangpu main road,  the Milky Way district,
Guangzhou 510620    Attention:  Gang Xiang  Telephone:  020-3766-3388 or
135-7018-1199    With a copy (which will not constitute notice) to:      If to
Pubco:  FUTURE CANADA CHINA ENVIRONMENT INC.  114 West Magnolia Street, Suite
437,  Bellingham, WA 98225    Attention:  Jessica H. Chiang  Telephone: 
360-392-2828    With a copy (which will not constitute notice) to:    Macdonald
Tuskey, Corporate and Securities Lawyers  Barristers & Solicitors  Suite 1210 –
777 Hornby Street  Vancouver, British Columbia  Canada V6Z 1S4    Attention: 
Bill Macdonald  Telephone:  (604) 648-1670  Facsimile:  (604) 681-4760 


All such notices and other communications will be deemed to have been received:

             (a)     

in the case of personal delivery, on the date of such delivery;

  (b)     

in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

  (c)     

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

  (d)     

in the case of mailing, on the fifth business day following mailing.

10.7        Headings

The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 34 -

10.8     

Benefits

   

This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

  10.9     

Assignment

   

This Agreement may not be assigned (except by operation of law) by any party
without the consent of the other parties.

  10.10     

Governing Law

   

This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed therein.

  10.11     

Construction

   

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.

  10.12     

Gender

   

All references to any party will be read with such changes in number and gender
as the context or reference requires.

  10.13     

Business Days

   

If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Nevada, then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.

  10.14     

Counterparts

   

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

  10.15     

Fax Execution

   

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

  10.16     

Schedules and Exhibits

   

The schedules and exhibits are attached to this Agreement and incorporated
herein.

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 35 -

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

FUTURE CANADA CHINA ENVIRONMENT INC.      Per:  JESSICA H.
CHIANG                                                        _    Authorized
Signatory    Name: Jessica H.
Chiang                                                         Title: President
& CEO                                                            GUANGDONG
HONGMAO INDUSTRIAL CO., LTD.      Per: 
XIANGGANG                                                        _______   
Authorized Signatory    Name:
Xianggang                                                        ____    Title:
President                                                        ______ 

 


 

XIANGGANG                                                         
XIANGCHENG                                                          XIANGGANG 
XIANGCHENG        PAN
DONGMEI                                                            PAN DONGMEI 
 


 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 1
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT


THE SELLING SHAREHOLDERS


Ref                   Shareholder’s Name  Address  Number of  Total Number of 
No.      Priveco Shares  Pubco Shares        Held before  to be issued by       
Closing  Pubco on Closing    Xianggang  Room 407, Entrance 4 of No. 9 
9,000,000        lane 6 of liberation west road of Yining,          Xinjiang   
    Xiangcheng  Room 407, Entrance 4 of No. 9  500,000        lane 6 of
liberation west road of Yining,          Xinjiang        Pan Dongmei  Room 204,
No. 32 of Guanlv road,  500,000        Yuexiu District, Guangzhou     


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 2A
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT


CERTIFICATE OF NON-U.S. SHAREHOLDER

In connection with the issuance of common stock (the “Pubco Shares”) of FUTURE
CANADA CHINA ENVIRONMENT INC., a Nevada corporation (“Pubco”), to the
undersigned, pursuant to that certain Share Exchange Agreement dated
____________, 2009 (the “Agreement”), among Pubco, GUANGDONG HONGMAO INDUSTRIAL
CO., LTD., a People’s Republic of China corporation (“Priveco”) and the
shareholders of Priveco as set out in the Agreement (each, a “Selling
Shareholder”), the undersigned Selling Shareholder hereby agrees, acknowledges,
represents and warrants that:

     1.      the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S under the United States Securities Act of 1933, as
amended (“U.S. Securities Act”) (the definition of which includes, but is not
limited to, an individual resident in the U.S. and an estate or trust of which
any executor or administrator or trust, respectively is a U.S. Person and any
partnership or corporation organized or incorporated under the laws of the
U.S.);

     2.      none of the Pubco Shares have been or will be registered under the
U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

     3.      the Selling Shareholder understands and agrees that offers and
sales of any of the Pubco Shares prior to the expiration of a period of one year
after the date of original issuance of the Pubco Shares (the one year period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

     4.      the Selling Shareholder understands and agrees not to engage in any
hedging transactions involving any of the Pubco Shares unless such transactions
are in compliance with the provisions of the U.S. Securities Act and in each
case only in accordance with applicable state and provincial securities laws;

     5.      the Selling Shareholder is acquiring the Pubco Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Pubco Shares in the United States or to U.S. Persons;

     6.      the Selling Shareholder has not acquired the Pubco Shares as a
result of, and will not itself engage in, any directed selling efforts (as
defined in Regulation S under the U.S. Securities Act) in the United States in
respect of the Pubco Shares which would include any activities undertaken for
the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Pubco
Shares; provided, however, that the Selling Shareholder

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 2 -

may sell or otherwise dispose of the Pubco Shares pursuant to registration
thereof under the U.S. Securities Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

     7.      the statutory and regulatory basis for the exemption claimed for
the sale of the Pubco Shares, although in technical compliance with Regulation
S, would not be available if the offering is part of a plan or scheme to evade
the registration provisions of the U.S. Securities Act or any applicable state
and provincial securities laws;

     8.      Pubco has not undertaken, and will have no obligation, to register
any of the Pubco Shares under the U.S. Securities Act;

     9.      Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

     10.      the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

     11.      the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Pubco in
connection with the acquisition of the Pubco Shares under the Agreement, and to
obtain additional information, to the extent possessed or obtainable by Pubco
without unreasonable effort or expense;

     12.      the books and records of Pubco were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);

       13.    

the undersigned:

    (a)     

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Pubco Shares;

    (b)     

the undersigned is acquiring the Pubco Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Pubco Shares
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

    (c)     

the applicable securities laws of the authorities in the International
Jurisdiction do not require Pubco to make any filings or seek any approvals of
any kind whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Pubco Shares; and

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 3 -

             (d)     

the acquisition of the Pubco Shares by the undersigned does not trigger:

    (i)     

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

    (ii)     

any continuous disclosure reporting obligation of Pubco in the International
Jurisdiction; and

   

the undersigned will, if requested by Pubco, deliver to Pubco a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 13(c) and 13(d) above to the satisfaction of
Pubco, acting reasonably;

     14.      the undersigned (i) is able to fend for itself in connection with
the acquisition of the Pubco Shares; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Pubco Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

     15.      the undersigned is not aware of any advertisement of any of the
Pubco Shares and is not acquiring the Pubco Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

      16.    

no person has made to the undersigned any written or oral representations:

    (a)     

that any person will resell or repurchase any of the Pubco Shares;

    (b)     

that any person will refund the purchase price of any of the Pubco Shares;

    (c)     

as to the future price or value of any of the Pubco Shares; or

    (d)     

that any of the Pubco Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Pubco Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the common shares of Pubco on the OTC Bulletin Board;

       17.      none of the Pubco Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Shares will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;

     18.      the undersigned is outside the United States when receiving and
executing this Agreement and is acquiring the Pubco Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco Shares;

     19.      neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 4 -

     20.      the Pubco Shares are not being acquired, directly or indirectly,
for the account or benefit of a U.S. Person or a person in the United States;

     21.      the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

     22.      the undersigned understands and agrees that the Pubco Shares will
bear the following legend:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

     23.      the address of the undersigned included herein is the sole address
of the undersigned as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

 

XIANGGANG                                                          Date: January
31, 2009                                                          Signature     
Xianggang                                                        __    Print
Name        Title (if applicable)      Room 407, Entrance 4 of No. 9 Lane 6
of               Address    liberation West Road of Yining Xinjiang            
 

 


 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

XIANG CHENG                                                      Date: January
31, 2009                                                          Signature     
Xiang Cheng                                                            Print
Name        Title (if applicable)      Room 407, Entrace 4 of No. 9 Lane 6
of                Address    Liberation West Road of Yining Xinjiang            
      PAN DONGMEI                                                      Date:
January 31, 2009                                                         
Signature      Pan
Dongmei                                                            Print Name   
    Title (if applicable)      Room 204, No. 32 of Guanlv
Road                          Address    Yuexiu District,
Guangzhou                                   


 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 2 -

SCHEDULE 2B
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT


CERTIFICATE OF U.S. SHAREHOLDER

In connection with the issuance of common stock (the “Pubco Shares”) of FUTURE
CANADA CHINA ENVIRONMENT INC., a Nevada corporation (“Pubco”), to the
undersigned, pursuant to that certain Share Exchange Agreement dated
_______________, 2009 (the “Agreement”), among Pubco, GUANGDONG HONGMAO
INDUSTRIAL CO., LTD., a People’s Republic of China corporation (“Priveco”) and
the shareholders of Priveco as set out in the Agreement (each, a “Selling
Shareholder”), the undersigned Selling Shareholder hereby agrees, acknowledges,
represents and warrants that:

     1.      the undersigned satisfies one or more of the categories of
"Accredited Investors", as defined by Regulation D promulgated under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”), as
indicated below: (Please initial in the space provide those categories, if any,
of an "Accredited Investor" which the undersigned satisfies.)

_______ Category 1  An organization described in Section 501(c)(3) of the United
States Internal    Revenue Code, a corporation, a Massachusetts or similar
business trust or    partnership, not formed for the specific purpose of
acquiring the Shares, with    total assets in excess of US $5,000,000.   
_______ Category 2  A natural person whose individual net worth, or joint net
worth with that    person's spouse, on the date of purchase exceeds US
$1,000,000.    ________ Category 3  A natural person who had an individual
income in excess of US $200,000 in    each of the two most recent years or joint
income with that person's spouse    in excess of US $300,000 in each of those
years and has a reasonable    expectation of reaching the same income level in
the current year.    _______ Category 4  A "bank" as defined under Section
(3)(a)(2) of the 1933 Act or savings and    loan association or other
institution as defined in Section 3(a)(5)(A) of the    Securities Act acting in
its individual or fiduciary capacity; a broker dealer    registered pursuant to
Section 15 of the Securities Exchange Act of 1934    (United States); an
insurance company as defined in Section 2(13) of the    1933 Act; an investment
company registered under the Investment Company    Act of 1940 (United States)
or a business development company as defined    in Section 2(a)(48) of such Act;
a Small Business Investment Company    licensed by the U.S. Small Business
Administration under Section 301(c) or    (d) of the Small Business Investment
Act of 1958 (United States); a plan with    total assets in excess of $5,000,000
established and maintained by a state, a    political subdivision thereof, or an
agency or instrumentality of a state or a    political subdivision thereof, for
the benefit of its employees; an employee    benefit plan within the meaning of
the Employee Retirement Income Security    Act of 1974 (United States) whose
investment decisions are made by a plan    fiduciary, as defined in Section
3(21) of such Act, which is either a bank,    savings and loan association,
insurance company or registered investment    adviser, or if the employee
benefit plan has total assets in excess of    $5,000,000, or, if a self-directed
plan, whose investment decisions are made    solely by persons that are
accredited investors. 


{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 3 -

  _______ Category 5  A private business development company as defined in
Section 202(a)(22)    of the Investment Advisers Act of 1940 (United States).   
_______ Category 6  A director or executive officer of the Company.    _______
Category 7  A trust with total assets in excess of $5,000,000, not formed for
the specific    purpose of acquiring the Shares, whose purchase is directed by
a    sophisticated person as described in Rule 506(b)(2)(ii) under the 1933
Act.    _______ Category 8  An entity in which all of the equity owners satisfy
the requirements of one or    more of the foregoing categories. 


Note that for any of the Selling Shareholders claiming to satisfy one of the
above categories of Accredited Investor may be required to supply the Company
with a balance sheet, prior years' federal income tax returns or other
appropriate documentation to verify and substantiate the Subscriber's status as
an Accredited Investor.

If the Selling Shareholder is an entity which initialled Category 8 in reliance
upon the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

__________________________________________________________________________________

     2.      none of the Pubco Shares have been or will be registered under the
U.S. Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and may not be offered or sold in the United States
or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S, except in accordance with the provisions of Regulation S or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the U.S. Securities Act and in compliance with any
applicable state and foreign securities laws;

     3.      the Selling Shareholder understands and agrees that offers and
sales of any of the Pubco Shares shall be made only in compliance with the
registration provisions of the U.S. Securities Act or an exemption therefrom and
in each case only in accordance with applicable state and foreign securities
laws;

     4.      the Selling Shareholder understands and agrees not to engage in any
hedging transactions involving any of the Pubco Shares unless such transactions
are in compliance with the provisions of the U.S. Securities Act and in each
case only in accordance with applicable state and provincial securities laws;

     5.      the Selling Shareholder is acquiring the Pubco Shares for
investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Pubco Shares in the United States or to U.S. Persons;

     6.      Pubco has not undertaken, and will have no obligation, to register
any of the Pubco Shares under the U.S. Securities Act;

     7.      Pubco is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the Selling
Shareholder contained in the Agreement and this Certificate, and the Selling
Shareholder will hold harmless Pubco from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Selling Shareholder not being true and correct;

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 4 -

     8.      the undersigned has been advised to consult their own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Pubco Shares and, with respect to applicable resale
restrictions, is solely responsible (and Pubco is not in any way responsible)
for compliance with applicable resale restrictions;

     9.      the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from Pubco in
connection with the acquisition of the Pubco Shares under the Agreement, and to
obtain additional information, to the extent possessed or obtainable by Pubco
without unreasonable effort or expense;

     10.      the books and records of Pubco were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
undersigned during reasonable business hours at its principal place of business
and that all documents, records and books in connection with the acquisition of
the Pubco Shares under the Agreement have been made available for inspection by
the undersigned, the undersigned’s attorney and/or advisor(s);

      11.     

the undersigned:

    (a)     

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction which the undersigned is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Pubco Shares;

    (b)     

the undersigned is acquiring the Pubco Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such is not applicable, the undersigned is permitted to acquire the Pubco Shares
under the applicable securities laws of the securities regulators in the
International Jurisdiction without the need to rely on any exemptions;

    (c)     

the applicable securities laws of the authorities in the International
Jurisdiction do not require Pubco to make any filings or seek any approvals of
any kind whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the issue and sale or resale of
the Pubco Shares; and

    (d)     

the acquisition of the Pubco Shares by the undersigned does not trigger:

      (i)     

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

      (ii)     

any continuous disclosure reporting obligation of Pubco in the International
Jurisdiction; and

     

the undersigned will, if requested by Pubco, deliver to Pubco a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 11(c) and 11(d) above to the satisfaction of
Pubco, acting reasonably;

       12.       the undersigned (i) is able to fend for itself in connection
with the acquisition of the Pubco Shares; (ii) has such knowledge and experience
in business matters as to be capable of evaluating

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 5 -

the merits and risks of its prospective investment in the Pubco Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

     13.       the undersigned is not aware of any advertisement of any of the
Pubco Shares and is not acquiring the Pubco Shares as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

      14.     

no person has made to the undersigned any written or oral representations:

    (a)     

that any person will resell or repurchase any of the Pubco Shares;

    (b)     

that any person will refund the purchase price of any of the Pubco Shares;

    (c)     

as to the future price or value of any of the Pubco Shares; or

    (d)     

that any of the Pubco Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Pubco Shares on any stock exchange or automated
dealer quotation system, except that currently certain market makers make market
in the common shares of Pubco on the OTC Bulletin Board;

     15.      none of the Pubco Shares are listed on any stock exchange or
automated dealer quotation system and no representation has been made to the
undersigned that any of the Pubco Shares will become listed on any stock
exchange or automated dealer quotation system, except that currently certain
market makers make market in the common shares of Pubco on the OTC Bulletin
Board;

     16.      the undersigned is acquiring the Pubco Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Pubco Shares;

     17.      neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Pubco Shares;

     18.      the undersigned acknowledges and agrees that Pubco shall refuse to
register any transfer of Pubco Shares not made in accordance with the provisions
of Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

     19.      the undersigned understands and agrees that the Pubco Shares will
bear the following legend:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

- 6 -

THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

     20.      the address of the undersigned included herein is the sole address
of the undersigned as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of U.S. Shareholder.

   ____________________________________  Date:  _______________________, 2009 
Signature      ____________________________________ Print Name     
____________________________________ Title (if applicable)     
____________________________________ Address   
____________________________________


 

 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 3
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT

 

DIRECTORS AND OFFICERS OF PRIVECO

 

Directors:
Gang Xiang
Guo-zhi Ye
Dong-mei Pan
Cui-zhen Chen
Tao Zhang
Cheng Xiang

Officers:
Gang Xiang – Chairman of the Board
Guo-zhi Ye – General Manger
Dong-mei Pan – Vice General Manager
Cui-zhen Chen – Vice General Manager
Tao Zhang- General Manager of Subcompany
Cheng Xiang - General Manager of Subcompany

 

 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 4
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT

 

DIRECTORS AND OFFICERS OF PUBCO

 

Directors:
Hsi Chun Chiang
Paul Young

 

Officers:
Name
Hsi Chun Chiang
Kin Bun Kwong


Office
President, Secretary, Treasurer
Vice President and Legal Representative in the People’s Republic of China

Paul Young

Vice President


 

 

 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 5
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT

 

PRIVECO LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,
TAXES AND OTHER PROPERTY INTERESTS

 

      1.     

Guangzhou Housing Lease Contract – Rm 4002, No. 76, Fuli Yinglong Plaza, Huangpu
Road West, Tianhe Distric, Guangzhou

      2.     

Guangzhou Housing Lease Contract – Rm 4003, No. 76, Fuli Yinglong Plaza, Huangpu
Road West, Tianhe Distric, Guangzhou

      3.     

Guangzhou Housing Lease Contract – Rm 4004, No. 76, Fuli Yinglong Plaza, Huangpu
Road West, Tianhe Distric, Guangzhou

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 6
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT

 

PRIVECO INTELLECTUAL PROPERTY

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 7
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT

 

PRIVECO MATERIAL CONTRACTS

 

  Document Name  Date                                               Parties  1. 
Bio-Organic Fertilizer Technology  Date: December 22, 2006  Guangxi Hezhou
Hongmao Forestry Science    Transferring and Servicing Agreement    and
Technology Co., Ltd.        And        Xu Shao Yun 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 8
TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT

 

PRIVECO EMPLOYMENT AGREEMENTS AND ARRANGEMENTS

 

Employment Contracts  Date  Wen Jie Yi  January 1, 2008 to    December 31, 2008 
Xiang Cheng  January 1, 2008 to    December 31, 2008  Ye Guo Zhi  January 1,
2008 to    December 31, 2008  Chen Cui Zhen  January 1, 2008 to    December 31,
2008  Di Yan  January 1, 2008 to    December 31, 2008  Shi Jian Guo  January 1,
2008 to    December 31, 2008  Song Xiu Zhen  January 1, 2008 to    December 31,
2008 


 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------

SCHEDULE 9

TO THE SHARE EXCHANGE AGREEMENT
AMONG FUTURE CANADA CHINA ENVIRONMENT INC., GUANGDONG HONGMAO
INDUSTRIAL CO., LTD. AND THE SELLING SHAREHOLDERS AS SET OUT IN THE SHARE
EXCHANGE AGREEMENT

 

PRIVECO SUBSIDIARIES

   1.     

Guangxi Hezhou Hongmao Agriculture and Forestry Science and Technology Co., Ltd.

     2.     

Jiangxi Hongmao Forestry Science and Technology Development Ltd.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{WLMLAW W0013824.DOC}

--------------------------------------------------------------------------------